                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT

                                   9                                      NORTHERN DISTRICT OF CALIFORNIA

                                  10                                                San Francisco Division

                                  11       NELIDA PRADO,                                         Case No. 18-cv-02405-PJH (LB)
                                  12                         Plaintiff,
Northern District of California
 United States District Court




                                                                                                 ORDER ADJUDICATING DISCOVERY
                                  13                 v.                                          DISPUTE REGARDING MEDICAL
                                                                                                 RECORDS
                                  14       EQUIFAX INFORMATION SERVICES
                                           LLC,                                                  Re: ECF No. 33
                                  15
                                                             Defendant.
                                  16

                                  17                                                 INTRODUCTION

                                  18         Plaintiff Nelida Prado alleges that the consumer-credit-reporting agency Equifax Information

                                  19   Services LLC “mixed” her credit file with her sister’s.1 While Ms. Prado allegedly has perfect

                                  20   credit history, her sister has a number of credit accounts with derogatory information.2 As a result

                                  21   of this “mixing,” Equifax allegedly reported (incorrectly) to Ms. Prado’s credit-card companies

                                  22   that Ms. Prado had “serious delinquency” on a number of her credit accounts.3 In response, Ms.

                                  23   Prado’s credit-card companies significantly lowered her credit limits and denied Ms. Prado’s

                                  24

                                  25
                                       1
                                         Compl. – ECF No. 1 at 3–5 (¶¶ 12–29). Citations refer to material in the Electronic Case File
                                  26   (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                  27       Id. at 5 (¶ 29), 7 (¶ 41).
                                       3
                                           Id. at 7 (¶ 41), 8 (¶ 48), 10 (¶ 54), 11 (¶ 55).
                                  28

                                       ORDER – No. 18-cv-02405-PJH (LB)
                                   1   requests to have her original limits reinstated.4 Equifax also allegedly failed to respond adequately

                                   2   to Ms. Prado’s attempts to have it correct its errors.5 Ms. Prado claims that that Equifax thereby

                                   3   violated the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681e(b) and 1681i, and the

                                   4   California Credit Reporting Agencies Act, California Civil Code §§ 1785.14(b) and 1785.16.

                                   5         Equifax issued a document request to Ms. Prado that reads, “[i]f you are claiming damages

                                   6   based on medical or mental anguish, please produce all documents relating or referring to any

                                   7   medical or mental treatments you received in the past seven years.”6 Ms. Prado objected that the

                                   8   request is overbroad, burdensome, not proportional to the needs of the case, seeks irrelevant

                                   9   documents, and invades doctor-patient privilege and her right to privacy under the California

                                  10   Constitution.7 The parties have met and conferred regarding Equifax’s request and Ms. Prado’s

                                  11   objection and have been unable to resolve their disputes, which they now present to the court.8

                                  12         The court can adjudicate this dispute without a hearing. N.D. Cal. Civ. L.R. 7-1(b). The court
Northern District of California
 United States District Court




                                  13   sustains Ms. Prado’s objections.

                                  14

                                  15                                                  ANALYSIS

                                  16         Numerous courts in this district have held that when a plaintiff alleges only “garden variety”

                                  17   distress and does not allege emotional distress as a separate claim, does not allege unusually

                                  18   severe emotional distress, and does not intend to rely on experts or medical records to prove

                                  19   emotional-distress damages, she does not place her medical history so at issue as to warrant

                                  20   compelling production of her medical records. Basich v. Petanaude & Felix, APC, No. C 11-

                                  21   04406 EJD (HRL), 2012 U.S. Dist. LEXIS 91634, at *3–4 (N.D. Cal. July 2, 2012) (denying

                                  22   request for medical records in FCRA case where plaintiff “seeks damages only for garden variety

                                  23

                                  24
                                       4
                                        Id. at 7 (¶ 42) (Macy’s reducing her credit limit from $2,300 to $300), 8 (¶¶ 45, 48) (Citi reducing her
                                  25   credit limit from $6,000 to $500), 9 (¶ 52), 10 (¶ 55).
                                       5
                                  26       Id. at 6 (¶¶ 32–38), 8 (¶¶ 46–47), 9 (¶¶ 49–51, 53), 10–11 (¶¶ 56–63).
                                       6
                                           Joint Discovery Letter Br. – ECF No. 33 at 2.
                                  27   7
                                           Id.
                                  28   8
                                           Id. at 1, 5.

                                       ORDER – No. 18-cv-02405-PJH (LB)                     2
                                   1   emotional distress and has not put her medical history at issue”); accord, e.g., Schwenk v. County

                                   2   of Alameda, No. C-07-00849 SBA (EDL), 2011 WL 607101, at *1 (N.D. Cal. Feb. 11, 2011)

                                   3   (same re mental-health records in 42 U.S.C. § 1983 child-custody case); EEOC v. Lexus of

                                   4   Serramonte, 237 F.R.D. 220, 224 (N.D. Cal. 2006) (same re medical and mental-health records in

                                   5   employment-discrimination case); Fitzgerald v. Cassil, 216 F.R.D. 632, 639–40 (N.D. Cal. 2003)

                                   6   (same re medical and mental-health records in Fair Housing Act case). Ms. Prado is not bringing a

                                   7   separate claim for emotional distress, is not alleging a specific mental injury, does not plan to offer

                                   8   expert testimony on the subject, and is not planning to rely on her medical records at trial.9 “Under

                                   9   these circumstances, the court finds that intrusion into plaintiff’s medical history is unwarranted.”

                                  10   Cf. Basich, 2012 U.S. Dist. LEXIS 91634, at *4 (citing cases).10

                                  11         Equifax argues that it is not requesting a medical examination under Federal Rule of Civil

                                  12   Procedure 35, which it acknowledges is subject to a heightened requirement that a party’s mental
Northern District of California
 United States District Court




                                  13   or physical condition be “in controversy.”11 But as one court held, “if anything, delving into a

                                  14   plaintiff’s medical or psychiatric records is even more invasive than conducting a medical or

                                  15   psychological examination[.]” Lexus of Serramonte, 237 F.R.D. at 224. Equifax also cites two

                                  16   non-FCRA district-court cases from outside this circuit where courts allowed discovery of medical

                                  17   records where plaintiffs alleged “garden variety” emotional distress. Equifax does not cite any

                                  18   cases from this district or circuit on this point, however.12 Equifax’s arguments do not overcome

                                  19   Basich — which similarly denied a discovery request into medical records in an FCRA case where

                                  20   the plaintiff claimed only garden-variety distress — or the other weight of authority in this district.

                                  21

                                  22   9
                                           Joint Discovery Letter Br. – ECF No. 33 at 4.
                                  23   10
                                         Contrary to Equifax’s arguments, id. at 3, the fact that Ms. Prado is not being compelled to turn over
                                       her medical records does not leave Equifax unable to assert a causation defense. Cf. Fitzgerald, 216
                                  24   F.R.D. at 638 (“[T]he defendant may cross-examine the plaintiff . . . about other stressors or
                                       contributing factors that may explain or have contributed to the alleged emotional distress. . . . The
                                  25   defendant can examine percipient witnesses or find other evidence to show, for example, that
                                       plaintiff’s description of his or her distress is exaggerated. It may elicit from the plaintiff the fact that
                                  26   the plaintiff did not seek and obtain treatment or therapy for the alleged distress. . . . Finally, the
                                       defendant benefits by the guarantee that the plaintiff will not present expert evidence at trial.”).
                                  27   11
                                            Joint Discovery Letter Br. – ECF No. 33 at 3.
                                  28   12
                                            See id.

                                       ORDER – No. 18-cv-02405-PJH (LB)                      3
                                   1                                            CONCLUSION
                                   2      The court sustains Ms. Prado’s objections to Equifax’s discovery request.

                                   3      Going forward, the parties must comply with the dispute procedures in the undersigned’s

                                   4   standing order (attached). The procedures in it require, among other things, that the parties must

                                   5   meet and confer and, if they cannot resolve their disputes, must submit a joint letter brief with

                                   6   information about any unresolved disputes. The letter brief must be filed under the Civil Events

                                   7   category of “Motions and Related Filings > Motions – General > Discovery Letter Brief.” After

                                   8   reviewing the joint letter brief, the court will evaluate whether further proceedings are necessary,

                                   9   including any further briefing or argument.

                                  10

                                  11      IT IS SO ORDERED.

                                  12      Dated: January 3, 2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  14                                                    United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-02405-PJH (LB)                  4
